DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method and system for a surgical procedure, classified in A61B 34/20.
II. Claims 16-31, drawn to a method and system for identifying anatomical locations, classified in A61B 34/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related digital models and anatomical points. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Invention I requires determination of a confidence level associated with a mapping of anatomical points to the digital model.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The feature regarding the confidence levels requires further search/consideration.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with James Longwell on 11/17/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, it appears the second ‘a’ should be ‘the’ to refer to the previously recited term.
In claim 1, line 7, it appears ‘the’ should be inserted before ‘received’ to refer to the previously recited term.
In claim 6, line 1, it appears ‘a confidence’ should be ‘the confidence level’.
In claim 8, line 2, it appears ‘the’ should be added before ‘additional’ to refer to the previously recited term.
In claim 10, line 14, it appears the ‘,’ should be removed (unless a phrase is missing) and ‘a’ should be ‘the’ to refer to the previously recited term.
In claim 12, line 3, it appears ‘a’ should be ‘the’ and ‘the’ should be inserted before ‘additional’, to refer to previously recited terms.
In claim 13, line 2, it appears ‘one or more’ should be ‘the’ to refer to the previously recited term.
In claim 15, line 4, it appears the second ‘an’ should be removed, unless Applicant is attempting to introduce another registration.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiSilvestro et al (US Pub 2007/0078678).
Re claim 1: DiSilvestro discloses a computer implemented method for a surgical procedure [0032; see TKA] comprising: 
receiving a digital model identifying at least a portion of a bony structure of a patient anatomy [0043; see the predetermined model of the bone]; 
receiving a plurality of anatomical points identifying actual locations on a patient anatomy [0043; see the contour points of the bone that are recorded]; 
creating a mapping by correlating the plurality of anatomical points to the digital model, wherein the mapping matches received anatomical points with a surface of the bony structure identified in the digital model [0043; see the registering/mapping of the points on the bone and the displayed model]; 
determining a confidence level corresponding to a likely correctness of the mapping of the anatomical points to the digital model [0044; see the determination of the accuracy and the ‘distance data’]; 
presenting a representation of the confidence level [0044, 0045, Figure 12; see the displayed distance data]; 

presenting the suggested regions [0043, 0044; see display of the different colors of the model and see for example the displayed proximal portion of the tibia displayed as a ‘suggested region’]; ; 
receiving one or more additional anatomical points [0044; see the additional registration points]; 
updating the mapping by correlating at least a subset of the plurality of anatomical points and the one or more additional anatomical points to the digital model [0044; see the model determined to be sufficiently accurate]; and 
updating the confidence level [0044, Figure 12; see the distance data that is displayed showing whether re-registration is needed].
Re claim 2: Receiving the plurality of anatomical points comprises determining a location of a tip of a probe for each of the plurality of anatomical points [0043; see the pointer end 88 as the tip of the probe used to determine the anatomical points]. 
Re claim 3: Receiving the plurality of anatomical points comprises receiving input from a scanner being manipulated to scan a region of the patient anatomy [0026; see the registration tool 80 having reflective elements scanned by camera 24].

Re claim 9: The confidence level is updated in at least near real time when an additional anatomical point is received [0030; see that the distance data is continually updated, thereby being in real time].
Re claim 10: DiSilvestro discloses a system for performing patient registration during a medical procedure, comprising: a computer system (Figure 2; computer 12); a data store (Figure 2; memory 42); an input system [0023; see the input devices]; and a display system (Figure 2; see display 44); wherein the computer system is configured to: 
receive a digital model representative of a patient anatomy [0043; see the predetermined model of the bone];
receive, from the input system, information identifying a plurality of anatomical points, the anatomical points corresponding to a location of a patient in three-dimensional space [0043; see the 3D contour points of the bone that are recorded];
determine a mapping to map the plurality of anatomical points to digital points on the digital model [0043; see the registering/mapping of the points on the bone and the displayed model];
determine a confidence level associated with the mapping [0044; see the determination of the accuracy and the ‘distance data’]; and

Re claim 11: The computer system is further configured to output, via the display system, a representation of the confidence level associated with the mapping [0044, 0045, Figure 12; see the displayed distance data].
Re claim 14: The input system comprises a vision system and a probe, wherein the vision system is configured to view at least a portion of the probe and to determine, based on a geometry of the probe, a position of the probe in three-dimensional space [0026, 0043; see the registration tool 80 having reflective elements scanned by vision system camera 24 and see the pointer end 88 of the probe].
Re claim 15: The computer system is further configured to: receive an initial coarse patient registration correlating the location of the patient in three-dimensional space with the digital model; and determine an initial confidence level and one or more suggested areas based on the an initial coarse patient registration [0043, 0044; wherein the first registration before utilizing the additional points corresponds to an initial coarse registration and the displayed model shows the suggested areas in different color or as a displayed proximal portion of the bone].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro et al (US Pub 2007/0078678), as applied to claims 1, 4, and 10, in view of Steines et al (US Pub 2016/0015465).
Re claims 5, 7, 8, 12, 13: DiSilvestro discloses all features including that the suggested regions are determined to provide an area from which additional anatomical points can be obtained which will increase the confidence level without requiring a high degree of precision to indicate the additional anatomical points [0044; see the additional registration points that improve the accuracy of the registration without a high degree of precision], but do not disclose a heat map output to a display overlaid over one or more regions of an image generated from the digital model, wherein different suggested areas of the heat map identify varying degrees of confidence to be used as additional points or presenting a heat map overlaid on a visualization of the digital model wherein the heat map indicates the suggested regions. However, Steines teaches of a method and system for joint procedures including presenting a heat map overlaid over one or more regions of an image generated from the digital model, wherein different suggested areas of the heat map identify varying degrees of confidence to be used as additional points or presenting a heat map overlaid on a visualization of the digital model wherein the heat map indicates the suggested regions [0041; see the overlaid heat map that provides a rendering of the anatomy with areas of high confidence and low confidence; and see the confidence contour map]. It would have been obvious to the skilled artisan .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DiSilvestro et al (US Pub 2007/0078678), as applied to claim 4, in view of Rubbert et al (US Pub 2005/0043837).
Re claim 6: DiSilvestro discloses all features except that a binary value identifies whether a confidence has reached a predetermined threshold value. However, Rubbert teaches of registering a model with an anatomical structure including a binary value that identifies whether a confidence has reaches a predetermined threshold [0359; see the threshold indicative of a successful registration, wherein a value being above or below is considered binary]. It would have been obvious to the skilled artisan to modify DiSilvestro, to use the binary value as taught by Rubbert, in order to facilitate identification of a successful registration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793